United States Court of Appeals
                 For the First Circuit

No. 17-1059
                UNITED STATES OF AMERICA,
                        Appellant,

                           v.

                      KENDALL ROSE,
                  Defendant, Appellee.


No. 17-1064
                UNITED STATES OF AMERICA,
                        Appellant,

                           v.

                 IKE WEEMS, a/k/a True,
                  Defendant, Appellee.


No. 17-1066
                UNITED STATES OF AMERICA,
                        Appellant,

                           v.

                    ANTHONY SABETTA,
                  Defendant, Appellee.


No. 17-1067
                UNITED STATES OF AMERICA,
                        Appellant,

                           v.

                   ALBERTO RODRÍGUEZ,
                  Defendant, Appellee.


                      ERRATA SHEET
     The opinion of this Court, issued on July 18, 2018, is amended
as follows:

     On page 5, note 1, line 1, replace "ADW" with "A/BDW"